Citation Nr: 0608091	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-07 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for an ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1972, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that, in pertinent part, denied the veteran's claims 
for service connection for PTSD, tinnitus, and eye and ankle 
disorders.  

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  At the hearing, the veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in adjudicating his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claims must be 
remanded for additional development and adjudication.  

First, the record indicates that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  The veteran's claims file contains a June 2005 letter 
indicating that the veteran met the medical requirements for 
disability since February 2003 for disabilities that included 
PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra. Accordingly, the veteran's SSA records 
should be obtained in connection with his service connection 
claims.

Second, with respect to the veteran's claim for service 
connection for PTSD, the Board notes that in June 1999, 
revised regulations concerning PTSD were published in the 
Federal Register, which reflected the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (in requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  Id.; see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran has been diagnosed with PTSD.  The 
record also indicates that he served in the Republic of 
Vietnam from April 1969 to October 1970.  In this regard, in 
his written statements and oral testimony, the veteran said 
that while in service, he was a stretcher bearer at the NSA 
Station Hospital in Da Nang, and attached to I-Corp.  He 
indicated that in this position, he witnessed and initially 
treated many severe casualties en route to the hospital.  He 
also indicated that a Chaplin with whom he worked in Vietnam 
could verify his work as a stretcher bearer in service.  The 
veteran also indicated that while in Vietnam, he experienced 
mortar and rocket attacks.  The first of these was in April 
1969 at Camp Tenshaw.  The veteran also stated that the 
surgical building in Da Nang was shelled in August 1969 while 
he was there.  Finally, he indicated that in April or May 
1970, he was in Saigon delivering a secret communication, 
when his vehicle was caught in riots by Vietnamese college 
students.  The veteran indicated that he feared that he may 
have to shoot someone during this incident.  In this regard, 
the Board notes that the veteran is competent to report his 
experiences.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  

Despite the foregoing, the veteran's claimed stressors were 
not submitted to the 
U.S. Army and Joint Services  Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), for verification for his alleged 
stressful events in service.  Nor has the veteran been 
afforded a VA examination in connection with his claim.  

For these reasons, this issue must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the etiology of any 
psychiatric disorder found to be present, and to determine if 
the veteran's condition is related to or had its onset during 
service.  Pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), such an examination is necessary to adjudicate 
this claim.  Specifically, in the examination report, the 
examiner should offer an opinion as to the likelihood that 
there is a link, established by medical evidence, between the 
veteran's current symptoms and a verified in-service 
stressor.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4), 3.304 (2005).  

Third, with respect to the veteran's claim for service 
connection for an eye disorder, the Board notes that the 
veteran's service medical records indicate that he had 
defective vision upon service entry.  The veteran's left eye 
vision was noted to be corrected to 20/50 in August 1968 and 
the veteran's PULHES profile was a "2" for his eyes.  (The 
"PULHES" profile, contained in many service department 
physical examinations, reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service.))  The "P" stands for 
"physical capacity or stamina;" the "U' indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the veteran's 
"hearing and ear;" the "E" is indicative of the veteran's 
eyes; and the "S" stands for psychiatric condition.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In 
addition, the veteran's Medical History upon entrance to 
service noted that he had a "lazy" left eye.  In October 
1968, the veteran was diagnosed with "macular anatomically 
abnormal [left eye] with resultant amblyopia and esotropia."  
In his testimony before the Board, the veteran also indicated 
a pre-existing left eye condition, and stated that his time 
in service aggravated his eye disorder.  Specifically, the 
veteran indicated that he was given the wrong prescription 
for his eyes in service and that, as a result, he did not 
wear his glasses for much of his time on active duty.  The 
veteran also indicated that he was exposed to dust and 
exhaust from helicopters and that this also aggravated his 
eye condition.  Upon separation from the service, the 
veteran's corrected left eye vision was 20/70.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
left eye disorder preexisted the appellant's entry into 
active military service in October 1968 and was not 
aggravated by service.

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA ophthalmologic examination to 
determine the etiology of any left eye disorder found to be 
present.  In this regard, the examiner should indicate 
whether the veteran's current eye condition pre-existed his 
active duty service and, if so, whether his condition was 
aggravated by his service.

Finally, with respect to the veteran's claims for service 
connection for tinnitus and an ankle disorder, the Board 
notes that the veteran was diagnosed with tinnitus.  The 
veteran also testified that he worked around helicopters in 
service and was exposed to excessive noise without hearing 
protection.  With respect to an ankle disorder, the veteran's 
service medical records indicate treatment for a slight ankle 
sprain in service.  The record, however, contains no recent 
diagnosis or treatment records for an ankle condition.  In 
this regard, the veteran testified before the Board that he 
sprained his right ankle in service and wore a cast for six 
to eight weeks.  He stated that he received treatment at the 
Balboa Naval Hospital in San Diego, California, in June and 
July 1970.  He stated that an x-ray taken at the time 
revealed a hairline fracture in his right ankle.  Records of 
this treatment are not associated with the veteran's claims 
file.  The veteran's exit examination indicates normal lower 
extremities upon separation from service.  Approximately five 
years after service, the veteran testified that he began to 
have problems with his right ankle.  He indicated that he did 
not seek treatment but self-treated with ace bandages and 
aspirin.  In this regard, the veteran indicated that he was 
assisted with his right ankle with the help of an assistant 
who worked with him when the veteran worked as a trainer with 
the NE Oklahoma A&M football team.  The veteran indicated 
that he may be able to get a statement regarding this 
treatment from this assistant, as he had kept in touch with 
him over the years.  The veteran also testified that his 
right ankle continued to bother him but he had not sought 
treatment for this condition.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination in connection with his 
tinnitus and ankle claims in order to determine whether his 
current tinnitus and ankle condition are related to or had 
its onset in service, or if any arthritis was diagnosed 
within one year of service.  Pursuant to VCAA, such an 
examination is warranted.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to conducting the examinations, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for his claimed condition.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this 
regard, the Board notes that the veteran was seen recently at 
the Muskogee VA Medical Center and the Tulsa Outpatient 
Clinic.  On remand, therefore, the RO should update the 
claims file to include any medical records from these 
facilities regarding the veteran's treatment, dated since 
September 2004.  In this respect, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the appeal is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center, any other 
appropriate federal agency and, if 
warranted, the medical facility itself, 
and request records regarding the 
veteran's treatment at the Balboa Naval 
Hospital in San Diego, California, for 
the period from June to July 1970.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that treated him 
since service for any of his claimed 
conditions, other than those whose 
records are already associated with the 
claims folder, to specifically include 
any records from the Muskogee VA Medical 
Center and the Tulsa Outpatient Clinic 
for the period from September 2004.  
Those records should be obtained and 
associated with the claims file. 

3.  The veteran should also be notified 
that he may submit written statements 
from other persons, to include the 
assistant who worked with him when he 
worked as a trainer with the NE Oklahoma 
A&M football team, and who may have 
personal knowledge regarding the 
veteran's claimed disorders and their 
treatment.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits and any benefits awarded since 
2003 (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file.

5.  With respect to the veteran's claim 
of entitlement to service connection for 
PTSD, the RO should request that the 
veteran provide any additional specific 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed stressful events 
in service.  
      
a. The veteran should be advised 
that this information is necessary 
to obtain supportive evidence of the 
claimed stressful events in service 
and that he must be specific as 
possible, because without such 
details an adequate search for 
verifying information cannot be 
conducted.  
      
b. The veteran should also be 
advised that he may provide buddy 
statements or other corroborating 
testimony that may support his 
stressors, to include any statements 
obtainable from an Army Chaplin that 
may verify the veteran's experiences 
as a stretcher bearer at the NSA 
Station Hospital in Da Nang.  

c. The RO should afford the veteran 
an opportunity to submit and/or 
identify any alternate available 
sources that may provide credible 
support regarding his claimed 
stressors.  

d. The RO must then review the 
entire claims file, including the 
veteran's medical treatment records 
and previous statements of 
stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare 
a summary of all claimed stressors, 
to include his exposure to rocket 
and mortar fire at Camp Tenshaw in 
approximately April 1969, and at the 
surgical building at the NSA Station 
Hospital in Da Nang- I Corp, in 
approximately August 1969, and the 
rioting of Vietnamese college 
students in April or May 1970.  This 
summary and all associated 
documents, including the veteran's 
DD Form 214 and service personnel 
records, should be sent to the U. S. 
Army and Joint Services  Records 
Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, 
Room 2C08 Alexandria, VA 22315-3802.  
The JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors, including, as applicable, 
unit histories for the veteran's 
period of service.  If the RO is 
unable to corroborate a stressor, 
the RO must inform the veteran of 
the results of the requests for 
information about the stressors.

6.  After the above has been 
accomplished, then the RO should make 
arrangements for the veteran to be 
examined by a VA psychiatrist experienced 
in evaluating post-traumatic stress 
disorders to determine the diagnoses of 
any psychiatric disorder(s) that are 
present.  Because of the conflicting 
diagnoses in the medical history, it is 
critical that any examiner review the 
veteran's claims file, to include this 
Remand, so that an informed medical 
judgment can be made.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail. 

a. The examiner should be advised 
that the veteran served in the 
Republic of Vietnam, from April 1969 
to October 1970, and maintains that 
he was exposed to hostile mortar and 
sniper fire, and further contends 
that he saw and treated severely 
wounded soldiers as a stretcher 
bearer stationed at NSA Da Nang -I-
Corp.

b. The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c. If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d. If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, including discussion of the 
entries noted in the veteran's 
service medical records from 1968 to 
1972, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability). The 
examiner is particularly requested, 
to the extent possible, reconcile 
the veteran's other psychiatric 
diagnoses noted in the post service 
medical records.

e. A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

7.  Then, the RO should afford the 
veteran an appropriate VA examination, 
e.g., ophthalmologic, to determine the 
nature, extent and etiology of any left 
eye disorder found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
and studies should be conducted and all 
clinical findings reported in detail.  
Based on the veteran's claims file and 
service medical records, and based on 
sound medical principles, the examiner is 
requested to offer an opinion as to the 
following: 

(a).  What was the veteran's left eye 
condition and visual acuity upon 
service entrance?  What was the left 
eye diagnosis, if any, at that time?

(b). Does the veteran have a current 
left eye condition and, if so, what is 
the diagnosis or diagnoses?

(c).  Is the veteran's diagnosis or 
diagnoses a congenital/developmental 
condition? 

(d).  Did the veteran's left eye 
condition increase in severity during 
service?  In answering this question, 
the examiner is asked to specify 
whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of the left eye 
disorder due to service, resulting in 
the current disability.  

(e).  If the left eye condition is 
found to have increased in severity 
during service, was such increase due 
to the natural progression of the 
condition?

(f)  Did any current left eye 
condition have its onset during any of 
the veteran's periods of active 
military service, or was the 
disorder/s caused by any incident of 
the veteran's service?

The physician should provide a 
complete rationale for any conclusions 
provided.  The examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.

8.  Then, the veteran should be afforded 
appropriate VA examinations, e.g., ear 
disease, audio, orthopedic, to determine 
the nature and etiology of any currently 
diagnosed tinnitus and ankle disorder 
found to be present.  A complete history 
of the claimed disorders should be 
obtained from the veteran, including any 
post-service occupational exposure to 
acoustic trauma.  All indicated tests and 
studies should be accomplished and all 
clinical findings reported in detail.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report. 

a. If an examiner diagnoses the 
veteran as having tinnitus or an 
ankle condition, the diagnosis 
should be specified, and an opinion 
should be provided as to whether it 
is at least as likely as not (i.e., 
at least a 50 percent probability) 
that such condition is related to a 
disease or injury in service 
(including exposure to acoustic 
trauma in service), or whether it is 
unlikely (i.e., less than 50 percent 
probability).  
      
b. With respect to the veteran's 
tinnitus, the examiner is requested 
to comment on the veteran's service 
medical records indicating 
complaints of ringing in the ears, 
as well as the veteran's testimony 
regarding noise exposure in service 
without hearing protection.  

c. With respect to the veteran's 
claimed ankle condition, the 
examiner is asked to comment on the 
veteran's testimony that he 
fractured his right ankle in service 
and began having trouble with this 
ankle again approximately five years 
after service.  If the examiner is 
unable to provide the requested 
information with any degree of 
medical certainty, the examiner 
should clearly indicate that.  The 
examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, 
in a legible report.  
				
NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

9.  After completion of the foregoing, 
the RO should re-adjudicate the 
veteran's claims on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the February 2005 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


